RENDERED: FEBRUARY 5, 2021; 10:00 A.M.
                           TO BE PUBLISHED

                 Commonwealth of Kentucky
                            Court of Appeals

                               NO. 2019-CA-1283-MR


ANNE LEONHARDT                                                     APPELLANT



                  APPEAL FROM FAYETTE CIRCUIT COURT
v.                HONORABLE THOMAS L. TRAVIS, JUDGE
                         ACTION NO. 19-CI-02450



JONATHAN LANG AND
STEVE MAYNARD                                                       APPELLEES



                                      OPINION
                                     AFFIRMING

                                    ** ** ** ** **

BEFORE: CALDWELL, KRAMER, AND MAZE, JUDGES.

MAZE, JUDGE: Anne Leonhardt appeals an order of the Fayette Circuit Court

dismissing her complaint as barred by the doctrine of res judicata. Finding no

error in the decision of the circuit court, we affirm.

             While attending an event at the Kentucky Horse Park in July 2018,

appellant Leonhardt alleges she was injured as she stepped off the stadium seating
area. Leonhardt asserts that a gap in the corners of the horseshoe-shaped seating

area, which has been present since the construction of the structure in 1991, is a

building code violation which contributed to her injury. Although the Horse Park

denied that the condition of the structure constitutes a building code violation, that

question is immaterial to the res judicata issue raised in this appeal.

                An understanding of the procedural posture of this case is essential to

our analysis. Because the injury allegedly sustained in the incident at the Horse

Park falls within the category of ordinary negligence claims, the jurisdiction of the

Kentucky Claims Commission pursuant to KRS1 49.020(1) would appear to be

implicated:2

                The Kentucky Claims Commission created by KRS
                49.010 shall have the following powers and authority:

                (1) To investigate, hear proof, and compensate
                persons for damages sustained to either person or
                property as a proximate result of negligence on the
                part of the Commonwealth, any of its cabinets,
                departments, bureaus, or agencies, or any of its
                officers, agents, or employees while acting within the
                scope of their employment by the Commonwealth or

1
    Kentucky Revised Statutes.
2
  On August 8, 2016, Governor Matt Bevin issued Executive Order 2016-576, which reorganized
part of the Public Protection Cabinet to combine the Board of Claims, the Board of Tax Appeals,
and the Crime Victims’ Compensation Board to form the Kentucky Claims Commission. The
General Assembly approved this reorganization through the passage of 2017 Kentucky Acts ch.
74. Effective June 29, 2017, claims which previously would have fallen under the purview of
the Board of Claims are within the jurisdiction of the Claims Commission. See, Kroger Limited
Partnership I v. Boyle Cty. Prop. Valuation Adm’r, 610 S.W.3d 332, 335 n.1 (Ky. App. 2020).



                                             -2-
                any of its cabinets, departments, bureaus, or agencies;
                except, however, regardless of any provision of law to
                the contrary, the Commonwealth, its cabinets,
                departments, bureaus, and agencies, and its officers,
                agents, and employees, while acting within the scope of
                their employment by the Commonwealth or any of its
                cabinets, departments, bureaus, or agencies, shall not be
                liable for collateral or dependent claims which are
                dependent on loss to another and not the claimant,
                damages for mental distress or pain or suffering, and
                compensation shall not be allowed, awarded, or paid for
                such claims for damages. Furthermore, any damage
                claim awarded shall be reduced by the amount of
                payments received or the right to receive payment from
                workers’ compensation insurance; Social Security
                programs; unemployment insurance programs; medical,
                disability, or life insurance programs; or other federal or
                state or private program designed to supplement income
                or pay claimant’s expenses or damages incurred. . . .

(Emphasis added.) Rather than pursue a Claims Commission action against the

Commonwealth as owner and operator of the Horse Park, Leonhardt chose instead

to file a separate circuit court action against employees of that entity in their

individual capacities. In an amended order entered July 25, 2019, the circuit court

reiterated that Leonhardt’s action, filed against Laura Prewitt, the Executive

Director of the Horse Park, and another “Unknown Defendant,” had been

dismissed on the basis that “nothing in the Kentucky Horse Park’s enabling

statutes, KRS 148.258 through KRS 148.320, nor its Administrative Regulation

300 KAR[3] 7:010, creates a ministerial duty upon any employee of the Kentucky


3
    Kentucky Administrative Regulations.

                                            -3-
Horse Park to administer the Kentucky Building Code.” That amended order

clarified the rationale underpinning its previous dismissal order and offered the

following well-reasoned analysis:

             Plaintiff’s first theory of liability is that one or more of
             the directors or managers at the Kentucky Horse Park has
             a “ministerial duty” to comply with the Kentucky
             Building Code. While all building owners must comply
             with the Kentucky Building Code, the duty to administer
             the Kentucky Building Code falls upon the Kentucky
             Department of Housing, Buildings and Construction, or
             as may be delegated to a local government codes
             enforcement office, pursuant to KRS 198B.050(1). This
             is reinforced by KRS 56.491(2) which expressly requires
             large construction projects to be reviewed by the
             Department of Housing, Buildings and Construction
             (versus relying solely on local government codes
             enforcement). The suggestion that program managers at
             the Kentucky Horse Park who: were hired to run an
             equine program; who may have no experience in
             construction or building codes; and were hired 25 years
             after the construction of a building, now have their
             personal assets at risk due to the design and construction
             of a building 25 years earlier is incongruous with good
             public policy.

             Secondly, the circuit court rejected Leonhardt’s contention that the

“firm” occupying the Horse Park property should be found to have a duty to

maintain compliance and correct violations of the Kentucky Building Code.

Holding that KRS 56.463(7) grants control over all construction and maintenance on

state property to the Finance and Administration Cabinet, not to the program

managers of any agency occupying a particular parcel of state land, the court found


                                         -4-
that the “firm” occupying the Horse Park property is the Commonwealth of

Kentucky, not Executive Director Prewitt nor any other Horse Park employee, and it

ultimately concluded that “[if] the Plaintiff has a negligence claim against the

Commonwealth for the condition of its premises, her remedy lies with the Kentucky

Claims Commission pursuant to KRS 49.010, et seq.”

             In the period between the dismissal of the original claim on May 15,

2019, and the July 25, 2019, entry of the amended order on Leonhardt’s motion to

alter, amend, or vacate, she filed a second action in a different division of Fayette

Circuit Court naming appellee Jonathan Lang, Deputy Director of the Horse Park,

and appellee Steve Maynard, its Branch Manager for Maintenance, as defendants in

their individual capacities. In response, Lang and Maynard asserted that

Leonhardt’s claims of negligence and premises liability in this second action were

barred by the doctrine of res judicata. Arguing that because they were the

“Unknown Defendant” named in the previous action and that their identity had been

known to Leonhardt since February 2019, Lang and Maynard insisted that her

failure to add them as defendants in the first suit bars her assertion of claims against

them in this second action.

             Citing Yeoman v. Commonwealth, Health Policy Board, 983 S.W.2d

459 (Ky. 1998), the circuit court held that both the claim preclusion and issue

preclusion prongs of the res judicata doctrine were fatal to Leonhardt’s second


                                          -5-
action. As to claim preclusion, the court found that the parties in both cases were

effectively identical: Leonhardt is the plaintiff in both actions and Lang and

Maynard, the sole defendants in the second case, fill the role of “Unknown

Defendant” in the first case. The circuit court explained that Leonhardt asserted in

her initial complaint that the “Unknown Defendant is an individual who was an

agent of [the Kentucky Horse Park] and is responsible for ensuring the [Kentucky

Horse Park] is in compliance with all safety codes and regulations or in the

alternative failed to assign someone the duty of being in charge of ensuring

compliance with minimal safety standards.” Similarly, the circuit court found that

in the second action, Leonhardt alleged that defendants Lang and Maynard had a

duty “to maintain the stadium seating area at the [Kentucky Horse Park] in

compliance with all applicable codes and regulations at the time of [her] injury.”

The circuit court also found that the identical ultimate issue in both cases had been

decided on the merits in the first action. Thus, the circuit court concluded that

because both prongs of the doctrine had been satisfied, res judicata operated to bar

the claims Leonhardt advanced in her second action. We agree.

             Returning to Yeoman, our Supreme Court has clearly defined the

purpose and proper application of res judicata, focusing on the doctrine’s

component parts of claim preclusion and issue preclusion:

                  The rule of res judicata is an affirmative defense
             which operates to bar repetitious suits involving the same

                                         -6-
             cause of action. The doctrine of res judicata is formed
             by two subparts: 1) claim preclusion and 2) issue
             preclusion. Claim preclusion bars a party from re-
             litigating a previously adjudicated cause of action and
             entirely bars a new lawsuit on the same cause of action.
             Issue preclusion bars the parties from relitigating any
             issue actually litigated and finally decided in an earlier
             action. The issues in the former and latter actions must
             be identical. The key inquiry in deciding whether the
             lawsuits concern the same controversy is whether they
             both arise from the same transactional nucleus of
             facts. If the two suits concern the same controversy,
             then the previous suit is deemed to have adjudicated
             every matter which was or could have been brought
             in support of the cause of action.

                    For claim preclusion to bar further litigation,
             certain elements must be present. First, there must be
             identity of the parties. Second, there must be identity of
             the causes of action. Third, the action must have been
             resolved on the merits. The rule that issues which have
             been once litigated cannot be the subject matter of a later
             action is not only salutary, but necessary to the speedy
             and efficient administration of justice.

983 S.W.2d at 464-65 (citations and footnote omitted) (emphasis added).

             In this appeal, Leonhardt advances two arguments to support her

contention that the circuit court erred in dismissing her case as barred by res

judicata: 1) that the claim preclusion prong has not been satisfied because the

Unknown Defendant in the initial litigation is not the same as the named defendants

Lang and Maynard in the current litigation; and 2) that the issue preclusion prong

has not been satisfied because the claims litigated in the two actions are distinct.




                                          -7-
We first examine the argument that appellees Lang and Maynard cannot be

considered to be the Unknown Defendant in the prior litigation.

               Leonhardt asserts that her complaint in the first litigation described the

Unknown Defendant as

               an individual who was an agent of the Kentucky Horse
               Park and is responsible for ensuring the Kentucky Horse
               Park is in compliance with all safety codes and
               regulations or in the alternative failed to assign someone
               the duty of being in charge of ensuring compliance with
               minimal safety standards.

In Leonhardt’s view, this description necessarily dictates that the Unknown

Defendant was someone who had been directly assigned specific compliance

responsibilities and insists that appellees Lang and Maynard do not fit this

description.

               In her complaint in the second action, Leonhardt averred that because

there was a vacancy in the position of Divisional Director of Building and

Maintenance at the Horse Park, the duty to interpret and enforce all regulatory and

code compliance regarding the facility would have fallen to Executive Director

Prewitt, Deputy Director Lang, or Branch Manager Maynard. Consequently,

Leonhard posits that the Unknown Defendant in the first suit referred to a specific

person, the Divisional Director of Building and Maintenance, and that it did not

and could not have referred to Lang and Maynard because they had different job

descriptions. Under Leonhardt’s theory, because Lang and Maynard were

                                           -8-
fulfilling the responsibilities of Divisional Director of Building and Maintenance

only because that position was vacant at the time of her injury, they could not be

considered to have been specifically assigned those duties. In our opinion, that

assertion is a distinction without a difference. It seems clear that the Unknown

Defendant was intended to identify the person or persons carrying out the

Divisional Director’s responsibilities while the position was vacant.

                We are similarly unpersuaded by Leonhardt’s contention that her

failure to specifically name Lang and Maynard in the first action precludes the

application of res judicata in the second action. As the circuit court specifically

found, Leonhard was aware of Lang’s and Maynard’s identities in February 2019,

after she had filed an Open Records4 request, well before the entry of the May 15

order of dismissal. Thus, we concur in the circuit court’s assessment that her

election not to name them in the prior action does not preclude application of the

claim preclusion prong of the res judicata doctrine. As our Supreme Court

emphasized in Yeoman, “[i]f the two suits concern the same controversy, then the

previous suit is deemed to have adjudicated every matter which was or could have

been brought in support of the cause of action.” 983 S.W.2d at 465. Even if we

were to conclude that Lang and Maynard are not the Unknown Defendant, we are




4
    Kentucky Open Records Act, KRS 61.870, et seq.

                                             -9-
convinced that Leonhardt could and should have prosecuted any claims she might

have against them in her initial action.

             Turning next to the circuit court’s decision that issue preclusion also

applies to bar Leonhardt’s claim, we again find no error. Contrary to Leonhardt’s

insistence that the issues in the two cases are not identical, the circuit court

specifically determined that “the ultimate issues in both cases are whether the

named Defendants had a ministerial duty to ensure compliance with Kentucky’s

building code and whether the Defendants were negligent in doing so.” Because

those issues were fully litigated in the initial action and decided adversely to

Leonhardt, the circuit court did not err in concluding that the issue preclusion

prong of res judicata bars relitigation of those claims in this second case.

             A plaintiff cannot avoid application of the res judicata doctrine by

simply couching the same assertions arising from the same set of facts in slightly

different terms. Like the circuit court, we perceive no real difference in the issues

Leonhard advanced in the initial action and those asserted in her second complaint.

This view of the identity of the causes of action Leonhardt pressed in each of her

two cases falls squarely within our Supreme Court’s recent reiteration of the

factors to be considered in determining whether res judicata operates as a bar to a

subsequent action:

                    As stated before, for claim preclusion to apply,
             identity of causes of action must exist. Kentucky follows

                                           -10-
             the “transactional approach” in determining whether
             identity of causes of action exists. “This Court’s “task is
             to ‘compare the factual issues explored in the first action
             with the factual issues to be resolved in the second.’”
             “[T]he test for ‘common nucleus of operative fact’ as
             defined for purposes of res judicata is not simply one of
             whether the two claims are related to or may materially
             impact one another.” “[T]he connection between the
             core facts of the [prior] suit . . . and the core facts of the
             [current suit cannot be] too attenuated[.]” “If the factual
             scenario of the two actions parallel, the same cause of
             action is involved in both.”

Lawrence v. Bingham Greenebaum Doll, L.L.P., 599 S.W.3d 813, 826 (Ky. 2019)

(footnotes omitted).

             Accordingly, because we find no error in the decision of the Fayette

Circuit Court concerning the application of the doctrine of res judicata, we affirm

its decision in this appeal.

             CALDWELL, JUDGE, CONCURS.

             KRAMER, JUDGE, CONCURS IN RESULT ONLY.



 BRIEF FOR APPELLANT:                       BRIEF FOR APPELLEES:

 M. Stanley Goeing                          Evan B. Jones
 Matthew S. Goeing                          Frankfort, Kentucky
 Lexington, Kentucky




                                          -11-